Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 This action is in response to applicant’s community 11/26/2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust “a deep ultraviolet light-emitting device comprising on a substrate in order: an n-type semiconductor layer, a light-emitting layer, a p-type electron block layer, and a p-type contact layer, wherein the p-type contact layer comprises a superlattice structure having an alternating stack of: a first layer made of Al.sub.xGa.sub.1-xN having an Al composition ratio x higher than an Al composition ratio w.sub.0 of a layer configured to emit deep ultraviolet light in the light-emitting layer; and a second layer made of Al.sub.yGa.sub.1-yN having an Al composition ratio y lower than the Al composition ratio x, and the Al composition ratio w.sub.0, the Al composition ratio x, the Al composition ratio y, and a thickness average Al composition ratio z of the p-type contact layer satisfy the following formulas [1] and [2]:

0.030<z−w.sub.0<0.20  [1]

0.050≤x−y≤0.47  [2].”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816